 STOUFFER MANAGEMENT FOOD SERVICEStoufferManagement FoodServiceandLocal 775,Hotel and Restaurant Employees and BartendersInternationalUnion,AFL-CIO. Case 26-RC-I,4620April 18, 1974DECISION ON REVIEWBY CHAIRMAN MILLER AND MEMBERSFANNING ANDKENNEDYOn October 29, 1973,the RegionalDirector forRegion26 issued a Decision and Direction ofElection inthe above-entitled proceeding, in whichhe found appropriate a unit of all of the employees ofthe Employer at its cafeteria and dining rooms in theNational Life and Accident Insurance Company's'Nashville, Tennessee, office building, including, inaccord with the Petitioner's request,certain"extra"employees. In accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions,Series8,as amended, the Employer filed atimely request for review of the Regional Director'sdecision on the grounds,inter alia,that in includingfive extra employees, he made erroneousfindings asto substantialfactual issuesand departed fromofficially reported precedent.The National Labor Relations Board, by telegraph-icorder dated November 29, 1973, granted therequest for review and stayed the election pendingdecisionon review. Thereafter, the Employer filed abrief on review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding with respect to the issues under review,includingthe Employer's brief on review, and makesthe following findings:The Petitioner seeks to include, in the unit ofcafeteriaand dining room employees here involved,those extraemployeeswho have worked withsufficientregularity to constitute regular part-timeemployees.The Regional Director, examining theemployment records of such "extra" employees,found that most were casual employees but conclud-ed that five of them worked with sufficient regularityto be classified as regular part-time employees; i.e.,"they averaged working onat least oneday a week inthe immediately preceding quarter." The Employercontends that there is no basis in the present record1Referredto herein as National Life.2Regular mealsprovided by the Employer include breakfast,morningcoffee break,and lunch for employeesof NationalLife Specialfunctionsinvolve breakfasts, lunches, dinners, and other events such as cocktail119for departing from the definition of regular part-timeemployees which it uses, i.e., employees regularlyscheduled to work 18 or more hours per week; andthat, therefore, all extra employees who do not meetthat definition should be excluded from the unit ascasual employees.We find merit in this contention.As indicated, the Employer operates a cafeteriaand dining rooms in National Life's office buildinginNashville.At these facilities, the Employerprovides food and service for regularly scheduledmeals as well as for special functions held byNational Life.2 The Employer has 22 regular employ-ees.As stated, it defines a regular employee as oneregularly scheduled to work at least 18 or more hoursper week. At special functions, the Employer maysupplement its regular complement of employeeswith extra waiters.Depending upon the type ofspecial function involved, these extras are required towork from 2 to 5 hours.3 It obtains such extras bycontacting Theodore Acklin, headwaiter for KingArthur Foods, a catering service in Nashville, andspecifying the number required. For each extrawaiter supplied, the Employer pays Acklin $1. Theseextra waiters are full-time employees of King ArthurFoods, and their use by the Employer is whollydependent on Acklin's selecting them. As a result,the Employer has no control over obtaining particu-lar individuals as extra waiters, and no individual canfairly be said to have any expectancy of reemploy-ment. The Employer here has made no commitmentto any such individual nor could it, since the choiceof extras is made solely by a third party. The factthat a few of these individuals may have averaged 1day a week of employment with the Employer is,under these circumstances, not sufficient to create apermanent or noncasual relationship with the Em-ployer.We also note that regular and extra employeesenjoy different conditions of employment. Regularemployees are paid by weekly payroll check and areeligible for various fringe benefits provided by theEmployer, such as retirement and insurance pro-grams and vacation and holiday benefits. Extraemployees are paid per function worked from pettycash, and do not qualify for any fringe benefits.Further, unlike regular employees, extras do not usetimecards and social security contributions are notwithheld from their earnings.In the circumstances of this case, therefore, weconclude that the "extra" waiters utilized by theEmployer for special functions are casual andintermittent.We find, therefore, contrary to theparties and receptions3Breakfast functions and receptions require 2 hoursof work,lunchesand dinners,4 hours; and cocktails and dinner functions,and certainspecial events, 4-5 hours210 NLRB No. 21 120DECISIONSOF NATIONALLABOR RELATIONS BOARDRegional Director, that the extra employees utilizedby the Employer are ineligible to vote and areexcluded from the unit.Accordingly,we shall remand the case to theRegional Director in order that he may conduct anA In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exerciseof their statutoryright to vote, allpartiesto the election should have accessto a listof voters and theiraddresseswhichmaybe used to communicate with them.ExcelsiorUnderwear Inc,156 NLRB 1236;N.LR.B. v. Wyman-Gordon Co.,394 U.S.759.Accordingly,it ishereby directed thata corrected election eligibilitylist,containing the names and addresses of all the eligible voters,must beelection pursuant to his Decision and Direction ofElection, as modified herein, except that the eligibili-ty period therefore shall be that immediately preced-ing the date of this Decision on Review.4filed by the Employer withthe RegionalDirectorfor Region26 within 7daysof the date of this Decision on Review.The Regional Director shallmake the list available to all parties to the election.No extension of time tofilethis list shall be grantedby theRegional Director except inextraordinarycircumstances.Failure to comply with this requirement shallbe grounds for setting aside the election whenever proper objections arefiled.